MacIntyre, J.
The evidence for the State warranted the jury in concluding that A. L. Andrews (the defendant) drove an automobile on the La-Grange and West Point public road while under the influence of intoxicating liquors, while the evidence for the defendant and his statement tended to show that the defendant’s wife, and not. the defendant, was driving the automobile. The evidence supported the verdict, and the court did not err in overruling the motion for new trial containing only the general grounds.

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.